DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on February 24, 2021 in which claims 1-5 are presented for examination.

Status of Claims
	Claims 1-5 are pending in which claims 1 and 5 are presented in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (USPN 5,496,205).
	Regarding Claim 1, Lee discloses of a brassiere pocket assembly for storing objects in a brassiere (see Figures 1-3, Col. 1, lines 34-39), said assembly comprising:
	a brassiere (10) having a pair of cups (via each 12) wherein said brassiere is configured to be worn as a female undergarment (see Figures 1-3, note that any apparel item is capable of being worn under another garment (i.e. and “undergarment”)), each of said cups (via each 12) having an opening (via area of 28 in between layers of 30 & 38) extending into an interior of said cups (see Figure 3), Col. 3, lines 8-30;
	a pair of pouches (via each 28), each of said pouches being integrated into a respective one of said cups (see Figure 3, Col. 3, lines 8-30), each of said pouches (via each 28) being aligned with said opening (via area of 28 in between layers of 30 & 38) in said respective cup (via each of 12) wherein each of said pouches is configured to receive objects for storage (“valuables”, see Figures 2-3, Col. 1, lines 34-39); and
	a pair of closures (via each 34), each of said closures being slidably integrated (i.e. “inserted therein” via area of 36, see Figure 3) into a respective one of said cups (via one of 12), each of said closures (via each 34) being aligned with said opening (via area of 28 in between layers of 30 & 38) in said respective cup for opening and closing said opening (Col. 3, lines 36-38, Col. 4, lines 1-2), (Figures 1-3, Col. 1, lines 29-41, Col. 2, lines 57-67, Col. 3, lines 1-38, Col. 4, lines 1-2).

	Regarding Claim 2, Lee discloses the invention as claimed above.  Further Lee discloses wherein each of said cups (via each 12) has an upper side (via upper edges of 30, 28, 38 & 14, Col. 3, lines 8-16), a front surface (30) and a back surface (14), said opening (via area of 28 in between layers of 30 & 38) in each of said cups (via each 12) extending along said upper side of said cups (via each 12), said opening (via area of 28 in between layers of 30 & 38) in each of said cups having a first bounding edge and a second bounding edge (via opposite edges of 32 with each 34, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 5,496,205) in view of Wollowick (US 2012/0276812).
	Regarding Claim 3, Lee discloses the invention as substantially disclosed above.  Further Lee discloses wherein each of said pouches (via each 28) is positioned between said front surface (30) and said back surface (14) of said respective cup (via each 12), (see Figure 3, Col. 3, lines 8-30).
	Lee does not disclose wherein each of said pouches being comprised of a fluid impermeable material wherein each of said pouches is configured to protect the objects stored therein from moisture.
	Wollowick teaches of a pouch (16) for a bra cup (24) ([0033], [0035]) wherein the pouch is comprised of a fluid impermeable material (e.g. neoprene, a waterproof material, [0036]-[0037]) wherein the pouch is configured to protect the objects stored therein from moisture [0037].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each pouch of Lee wherein each pouch is being comprised of a fluid impermeable material and is configured to protect the objects stored therein from moisture as taught by Wollowick so that personal items stored within the pouch are kept dry, [0037].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 5,496,205) in view of Stanislaw (USPN 5,165,115).
	Regarding Claim 4, Lee discloses the invention as substantially claimed above.  Further Lee discloses wherein each of said closures (via each 34) comprises a first portion (via one portion of 34) being coupled to said first bounding edge (via one edge of 32 with one portion of 34, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3) of said opening (via area of 28 in between layers of 30 & 38) in said respective cup (via one of 12), each of said closures (via each 34) comprising a second portion (via the other portion of 34, the mating portion) being coupled to said second bounding edge (via another, opposite edge of 32 with one portion of 34, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3) of said opening (via area of 28 in between layers of 30 & 38) in said respective cup (via one of 12), (see Figure 3, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3).
	Lee does not disclose wherein said first portion forming a fluid impermeable seal with said second portion when said closures are in a closed position.
	Stanislaw teaches of a garment closure (via 54) for an opening (52) of a pouch (14), wherein a first portion is on a first bounding edge (via 54 of 56, see Figure 6) and a second portion is on a second bounding edge (via 54 of 58, see Figure 6) and wherein the first portion forms a fluid impermeable seal with the second portion when the closure is in a closed position, (Col. 5, lines 66-68, Col. 6, lines 1-9), (Figures 5-7, Col. 4, lines 10-68, Col. 5, lines 1-13, 42-68, Col. 6, lines 1-9, 20-28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second portions of Lee wherein said first portion forms a fluid impermeable seal with said second portion when said closures are in a closed position as taught by Stanislaw so as to provide the closure means with a generally water repellant interlocking lip arrangement for a waterproof pocket, (Col. 5, lines 42-44, 53-56, 66-68).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 5,496,205) in view of Wollowick (US 2012/0276812) and Stanislaw (USPN 5,165,115).
	Regarding Claim 5, Lee discloses of a brassiere pocket assembly for storing objects in a brassiere (see Figures 1-3, Col. 1, lines 34-39), said assembly comprising:
	a brassiere (10) having a pair of cups (via each 12) wherein said brassiere is configured to be worn as a female undergarment (see Figures 1-3, note that any apparel item is capable of being worn under another garment (i.e. and “undergarment”)), each of said cups (via each 12) having an opening (via area of 28 in between layers of 30 & 38) extending into an interior of said cups (see Figure 3), Col. 3, lines 8-30;
	each of said cups (via each 12) has an upper side (via upper edges of 30, 28, 38 & 14, Col. 3, lines 8-16), a front surface (30) and a back surface (14), said opening (via area of 28 in between layers of 30 & 38) in each of said cups (via each 12) extending along said upper side of said cups (via each 12), said opening (via area of 28 in between layers of 30 & 38) in each of said cups having a first bounding edge and a second bounding edge (via opposite edges of 32 with each 34, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3);
	a pair of pouches (via each 28), each of said pouches being integrated into a respective one of said cups (see Figure 3, Col. 3, lines 8-30), each of said pouches (via each 28) being aligned with said opening (via area of 28 in between layers of 30 & 38) in said respective cup (via each of 12) wherein each of said pouches is configured to receive objects for storage (“valuables”, see Figures 2-3, Col. 1, lines 34-39),
	wherein each of said pouches (via each 28) is positioned between said front surface (30) and said back surface (14) of said respective cup (via each 12), (see Figure 3, Col. 3, lines 8-30), and
	a pair of closures (via each 34), each of said closures being slidably integrated (i.e. “inserted therein” via area of 36, see Figure 3) into a respective one of said cups (via one of 12), each of said closures (via each 34) being aligned with said opening (via area of 28 in between layers of 30 & 38) in said respective cup for opening and closing said opening (Col. 3, lines 36-38, Col. 4, lines 1-2), each of said closures (via each 34) comprises a first portion (via one portion of 34) being coupled to said first bounding edge (via one edge of 32 with one portion of 34, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3) of said opening (via area of 28 in between layers of 30 & 38) in said respective cup (via one of 12), each of said closures (via each 34) comprising a second portion (via the other portion of 34, the mating portion) being coupled to said second bounding edge (via another, opposite edge of 32 with one portion of 34, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3) of said opening (via area of 28 in between layers of 30 & 38) in said respective cup (via one of 12), (see Figure 3, Col. 3, lines 36-38, Col. 4, lines 1-2, see Figure 3).
	Lee does not disclose wherein each of said pouches being comprised of a fluid impermeable material wherein each of said pouches is configured to protect the objects stored therein from moisture and wherein said first portion forming a fluid impermeable seal with said second portion when said closures are in a closed position.
	Wollowick teaches of a pouch (16) for a bra cup (24) ([0033], [0035]) wherein the pouch is comprised of a fluid impermeable material (e.g. neoprene, a waterproof material, [0036]-[0037]) wherein the pouch is configured to protect the objects stored therein from moisture [0037].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each pouch of Lee wherein each pouch is being comprised of a fluid impermeable material and is configured to protect the objects stored therein from moisture as taught by Wollowick so that personal items stored within the pouch are kept dry, [0037].
	The device of Lee as modified by Wollowick does not disclose wherein said first portion forming a fluid impermeable seal with said second portion when said closures are in a closed position.
	Stanislaw teaches of a garment closure (via 54) for an opening (52) of a pouch (14), wherein a first portion is on a first bounding edge (via 54 of 56, see Figure 6) and a second portion is on a second bounding edge (via 54 of 58, see Figure 6) and wherein the first portion forms a fluid impermeable seal with the second portion when the closure is in a closed position, (Col. 5, lines 66-68, Col. 6, lines 1-9), (Figures 5-7, Col. 4, lines 10-68, Col. 5, lines 1-13, 42-68, Col. 6, lines 1-9, 20-28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second portions of the device of Lee as modified by Wollowick wherein said first portion forms a fluid impermeable seal with said second portion when said closures are in a closed position as taught by Stanislaw so as to provide the closure means with a generally water repellant interlocking lip arrangement for a waterproof pocket, (Col. 5, lines 42-44, 53-56, 66-68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732